t c memo united_states tax_court antonio lepore petitioner v commissioner of internal revenue respondent docket no 11698-11l filed date matthew j mcbride for petitioner alexandra e nicholaides and alissa l vanderkooi for respondent memorandum findings_of_fact and opinion morrison judge this case is before the court to review the determination by the irs’s appeals_office to sustain the filing of a notice_of_federal_tax_lien against the property of the petitioner antonio lepore the irs filed the notice of lien to collect assessed trust fund recovery penalties for the calendar quarters from the third quarter of through the first quarter of we review the determination of the appeals_office pursuant to sec_6320 and sec_6330 lepore contends that the appeals_office erred because it did not permit him to contest his liability for the trust fund recovery penalties on which the assessments are based a person who has received a letter from the irs has already had an opportunity to contest trust fund recovery penalties 135_tc_344 and is barred from contesting the liabilities before the appeals_office in the context of its determination to sustain the filing of a notice_of_federal_tax_lien see sec_6330 the issue to be decided is whether lepore received the letter that the irs sent him in we hold that he did not receive the letter findings_of_fact lepore resided in michigan when the petition was filed on or about date irs revenue_officer antoinette cooley sent a letter advising lepore of a proposed trust fund recovery penalty assessment under sec_6672 for failure to collect and pay over employment_taxes with unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended respect to employees of tbd group llc for the calendar quarters from the third quarter of through the fourth quarter of the letter gave lepore days to appeal the proposed assessment it was mailed by certified mail to lepore’s home address in troy michigan on date it was received and signed for at the house by lepore’s 23-year-old son lepore himself never saw the letter and was not aware of its arrival lepore did not appeal the proposed assessment the irs assessed the penalties for the calendar quarters from the third quarter of through the first quarter of the record does not reveal whether the irs assessed penalties for the other three quarters referenced in the letter on date the irs sent lepore a notice_of_federal_tax_lien filing with respect to the assessed penalties for the calendar quarters from the third quarter of through the first quarter of in response lepore made a timely request for a collection-review hearing in his request he gave the following explanation for his disagreement with the federal_tax_lien filing i do not feel responsible for this it was not my job--and i cannot pay this on date the appeals_office conducted a telephone hearing with lepore on date the appeals_office mailed lepore a notice_of_determination sustaining the notice_of_federal_tax_lien filing the notice_of_determination stated that all legal and procedural requirements had been followed that the issues lepore had raised could not be considered and that the lien filing balanced the need for efficient collection_of_taxes with concerns regarding the intrusiveness of the filing in the part of the notice headed relevant issued sic by the taxpayer the notice_of_determination stated that during the telephone hearing the appeals_office had confirmed with lepore that his son signed for the letter and the appeals_office had informed lepore that the letter had been his opportunity to challenge his liability for the trust fund recovery penalties and that the appeals_office would not consider his challenge to the liabilities in the same part the notice_of_determination also stated that during the telephone hearing lepore claimed that he could not pay the trust fund recovery penalties the appeals_office responded by asking him to provide financial documentation showing his current financial condition but he had declined to do so on date lepore filed a petition with this court challenging the determination of the appeals_office the court held a trial in detroit michigan on the issue of whether lepore had a prior opportunity to contest his liability for the assessed trust fund recovery penalties for the calendar quarters from the third quarter of through the first quarter of the parties’ arguments opinion lepore testified that he neither saw the letter nor knew that it had been delivered to his house he argues that under these circumstances he did not receive the letter the irs argues that lepore’s testimony is not believable the irs also argues that receipt of a letter by a competent person at the last_known_address of the person to whom the letter is addressed constitutes receipt by the addressee and that therefore receipt of the letter by lepore’s son constitutes receipt by lepore himself applicable law a the sec_6672 penalty need for preliminary notice sec_6672 imposes a penalty for the willful failure to collect account for and pay over income and employment_taxes of employees 132_tc_301 the penalty is referred to as the trust fund recovery penalty 138_tc_348 the trial was a partial trial it concerned only one of the issues in the case before the irs may assess a_trust fund recovery penalty it must mail a preliminary notice here the letter to an address as determined under sec_6212 ie to the person’s last_known_address or deliver the notice in person advising of the proposed assessment of a_trust fund recovery penalty sec_6672 see mason v commissioner t c pincite the statute allows the irs to choose between notification by mail to the person’s last_known_address and in-person delivery mason v commissioner t c pincite thus if the irs mails the notification to the person’s last_known_address the notification requirement is satisfied even if the person did not actually receive the notice id during the 60-day period after the date of the letter the person may appeal the proposed assessment and request a conference with the appeals_office see revproc_2005_34 2005_1_cb_1233 if the person does appeal the limitations_period on assessment of the penalty will not expire until days after the irs’s final_determination regarding the appeal sec_6672 b collection procedure sec_6321 imposes a lien for unpaid federal taxes including the trust fund recovery penalty see 137_tc_209 an exception is made if the irs determines that collection of the penalty is in jeopardy sec_6672 the federal_tax_lien arises when an assessment is made sec_6322 sec_6323 provides that the lien imposed by sec_6321 is not valid against certain persons until notice of the lien is filed sec_6320 provides that after the irs has filed the required notice the irs must notify the taxpayer of the filing and of the taxpayer’s right to request a collection-review hearing under sec_6320 a 30-day period is provided during which the taxpayer may request the collection-review hearing if the taxpayer timely requests a collection-review hearing the collection-review hearing is to be conducted by the appeals_office and the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met secs b c c sec_6330 provides that the taxpayer requesting the collection- review hearing may raise any relevant issue relating to the unpaid tax or the irs’s collection action sec_6330 provides that the taxpayer may also raise at the hearing challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive any statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute it following the collection-review hearing the appeals officer must determine whether the collection action is to proceed taking into account the verifications the appeals officer has made the issues raised by the taxpayer at the collection-review hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review such determinations sec_6330 where the underlying tax_liability is properly at issue the taxpayer is entitled to a de novo hearing in this court 114_tc_176 where the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion id pincite the determination by the appeals_office was based on the legal conclusion that receipt of the letter by lepore’s son constituted receipt by lepore the standard of review is irrelevant when reviewing a conclusion of law since whether our review is characterized as review for the abuse_of_discretion or de novo review we must reject erroneous views of the law see 496_us_384 508_f3d_401 6th cir 398_f3d_540 6th cir 719_f2d_23 2d cir stating that it is not inconsistent with the abuse_of_discretion standard to decline to honor a purported exercise of discretion that is infected by an error of law 124_tc_69 121_tc_111 as for the irs’s argument that lepore actually received the letter personally we accord no deference to this view of the facts because there is no evidence that such a view was relied on or held by the appeals_office analysi sec_5 sec_6330 provides that a taxpayer cannot challenge an underlying liability in a collection-review hearing and therefore this court cannot review that liability if the taxpayer received a notice_of_deficiency or otherwise had an opportunity to dispute the underlying liability because the assessments against lepore were trust fund recovery penalties the irs would not have issued and mailed a notice_of_deficiency sec_6212 the question is whether lepore otherwise had an opportunity to dispute the trust fund recovery penalty assessments see sec_6330 actual receipt of the letter which advises the taxpayer of the right to appeal the proposed assessment and request an indeed it may be questioned whether it is permissible to even entertain a factual view that was not adopted by the appeals_office the actions of which we are reviewing see 318_us_80 lepore did not raise this question neither party has raised any question concerning the burden_of_proof or burden of production in this case see sec_7491 our findings are supported by the preponderance_of_the_evidence see 110_tc_189 ndollar_figure appeals_conference unless avoided by the taxpayer’s deliberate refusal to receive the letter is generally required if that letter is to be considered as having provided a prior opportunity to dispute the underlying sec_6672 liability mason v commissioner t c pincite lepore testified that he never saw the letter or knew that it had arrived at his home the irs contends that we should not believe lepore’s testimony because he is untrustworthy as evidence of lepore’s untrustworthiness the irs contends that lepore falsely testified that he was current with his own tax obligations even though he had not filed his and federal_income_tax returns on time we believe that lepore did not mean to say he was current with his tax obligations when he testified in date he meant that he had been current with his tax obligations as of date which is when the letter had been sent this claim is not belied by his failure to timely file his and federal_income_tax returns we believe lepore’s testimony about the letter for several reasons first lepore credibly testified that he always responded to correspondence from the irs a point not disputed by the irs and that he would have responded to the letter had he known about it see id pincite second lepore’s son credibly testified that he did not give the letter to his father personally and that he instead threw the letter somewhere in the basement third the basement was a multipurpose office space containing lepore’s desk a desk for lepore’s other son who had moved out of the house a year earlier but still used the basement for office work and the files of at least three defunct businesses formerly owned or managed by lepore or by lepore’s other son a letter thrown in the basement therefore could have easily gotten lost fourth lepore received a high volume of mail at his house--another reason the letter could have gotten lost fifth the son who received the letter did not live in the house when he received it he came to the house only occasionally perhaps once or twice a week to mow the lawn he did not speak to his father frequently therefore there was not a casual opportunity for lepore’s son to mention that a letter from the irs had arrived for these reasons we find that lepore never saw the letter and that he was not otherwise notified of its arrival we also conclude that he did not deliberately contrive to avoid its receipt see id pincite the irs contends that lepore should be considered to have received the letter because his son received the letter at lepore’s house receipt of a document by another person in the addressee’s house is sufficient in other contexts for example the federal rules of civil procedure provide that a plaintiff filing a complaint in a u s district_court can validly serve the defendant by leaving a copy at the individual’s dwelling or usual place of abode with someone of suitable age and discretion who resides there fed r civ p e b however no similar rule has been set forth in a regulation for example as a construction of sec_6330 and apparently no court has adopted the theory of imputed receipt espoused by the irs in the context of sec_6330 the irs contends that the merit of its theory is that r equiring personal service of letters would be costly time consuming and inefficient and would greatly impair the service’s ability to assess the trust fund recovery penalty against liable taxpayers but to make the notification required before assessing the trust fund recovery penalty the irs need only mail the letter to the last_known_address of the person to be assessed sec_6672 mason v commissioner t c pincite the irs can assess the penalty without making personal service on the person id the receipt requirement applies only to the letter’s function to provide an opportunity to dispute the underlying liability not its effectiveness as pre-assessment notice of the penalty the irs’s imputed-receipt theory as articulated in this case is in bland v commissioner tcmemo_2012_84 slip op pincite n the court noted that the issues raised in that case did not require it to determine whether the acceptance of the letter by the addressee’s building receptionist constituted receipt by the addressee of the letter therefore not compelled by the need to facilitate the assessment of trust fund recovery penalties under the particular circumstances of this case we hold that lepore did not receive the letter because he did not have a prior opportunity to dispute his liability for the sec_6672 penalties we will remand this case to the appeals_office for further proceedings to consider whether he is liable for the trust fund recovery penalties sought to be collected by the notice_of_federal_tax_lien filing arguments of the irs not discussed here are meritless moot or irrelevant to reflect the foregoing an appropriate order will be issued
